DETAILED ACTION
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,641,409 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 31 and 34-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 28, the claim recites “wherein the packet containing the tag is formatted such that it can be processed by a second network device using the same processing logic as a non- tagged packet.”  
	The examiner notes that the ‘409 patent describes processing logic as processing packets and is representative of conventional packet processing components in a network device.  With respect to col. 3, lines 8-34, the description discloses how the processing logic is capable of processing the claimed formatted tag. However, the description does not appear to specifically disclose processing of non-tagged packets. It appears that every packet that is received is tagged by the disclosed invention. See col. 3, lines 21-26 “The timestamp logic unit 23 generates a timestamp upon arrival of the packet at an ingress port 21 of the network device….The timestamp logic unit 23 may insert the TTAG into a packet 40 immediately upon arrival at the ingress port…”  See also col. 2, lines 32-50. 
	There doesn’t appear to be an embodiment which discloses that some packets may traverse the network without being tagged. 
	Thus, the examiner does not find support for non-tagged packets within the claimed embodiment. 

With respect to claims 31 and 34 (including its dependent claims), the claims recites multiple precisions for different timestamp (claim 30’s “different precision than a second timestamp” claim 34’s “second subfield includes timestamp information with a second precision”. 

	In col. 3, lines 35-41, the ‘409 patent discloses that one or more bits to indicate a time precision of the timestamp value may be inserted.  The ‘409 patent discloses that precision is system or network domain wide and is pre-negotiated among the network devices with respect to the common time reference. 
	With reference to Figure 3C/3D only a single precision field (which is used to indicate precision of the timestamp value is described. 

	The examiner notes that Figure 4 describes an embodiment in which there are multiple TTAGs in a packet (figure 3E also shows multiple different timestamps). In these embodiment, however, there is no description of how one tag differs from another with respect to precision (as described in the ‘409 patent, precision is pre-negotiated and network-wide). That is, the claim does not appear to be directed to the insertion of a plurality of TTAGs in a packet and the relationship between the subfields such as precision of those tags/timestamps with respect to each other. 
	Therefore, the examiner does not find sufficient teachings with respect to a showing of different or a second precision with respect to different timestamps.

Claims 28, 31 and 34-39 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as described above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 8, 12, 15, 19, 25, 26, and 28-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kompella US Patent Pub. 2011/0222412.
Regarding claim 8:
A method comprising: receiving a packet at an egress port of a first network device, 
See paragraph [0004] which discloses “The egress node may receive packets from the ingress node via the network paths…”  See below Figure 1 which shows an egress node (first network device) receiving a packet from an intermediate node. See also Figure 2. 

    PNG
    media_image1.png
    304
    612
    media_image1.png
    Greyscale

the packet having been transported within a network domain that comprises a plurality of network devices, 
See paragraph [0004], [0035] and figure 2 which shows a plurality of network devices (e.g. node 210-2, 210-3).  See also above Figure 1. 
wherein the plurality of network devices have a common time reference, and 
See paragraphs [0057], [0060] which discloses time associated with the network. Paragraph [0078] discloses a network clock (common time reference clock). 
wherein the first network device is at an egress edge of the network domain for the packet; 
See Figure 2 which shows Node 210-Q is at an egress edge of the network domain. See also paragraph [0004] and above Figure 1 which shows the first network device is an egress node. 
determining a time of arrival of the packet at the first network device; 
In determining the delay of a packet, Kompella discloses in paragraph [0102], egress node 210-Q subtracts the sent timestamp (from the preceding node) from the time each selected packet was received by the egress node (time of arrival time).  “Node 210-Q may compute the transit time for each selected packet by subtracting the sent timestamp, obtained from the OAM field that is removed from each selected packet, from the time each selected packet was received by node 210-Q (e.g., based on a clock associated with node 210-Q).”
extracting, by the first network device, timestamp information indicating time of arrival of the packet within the network domain, 
In paragraph [0102], egress node 210-Q subtracts the sent timestamp (from the preceding node) from the time each selected packet was received by the egress node (time of arrival time).  
wherein the packet was received within the network domain at a second network device, wherein the second network device is arranged at an ingress edge of the network domain for the packet; and 

determining the latency of the packet within the network domain by calculating an elapsed time between the timestamp information and the arrival of the packet at the egress port of the first network device. 
See paragraph [0102] which discloses subtracting the time of the egress node with the time set forth in the received packet in order to determine its delay. Kompella discloses that in determining delay/latency, “Node 210-Q may compute the transit time for each selected packet by subtracting the sent timestamp, obtained from the OAM field that is removed from each selected packet, from the time each selected packet was received by node 210-Q (e.g., based on a clock associated with node 210-Q).”

Regarding claim 12:
The method of claim 8, wherein extracting the timestamp information comprises extracting timestamp information for each of the plurality of network devices that the packet traversed travelling from the second network device to the first network device. 
See paragraph [0102]

Regarding claim 15:
An apparatus comprising: a plurality of ports each configured to receive and send packets in a network domain, 
See paragraph [0004], [0035] and figure 2 which shows a plurality of network devices (e.g. node 210-2, 210-3). 
wherein at least one of the plurality of ports is an egress port at an egress edge of the network domain; 

a timestamp logic unit configured to extract timestamp information indicating time of arrival of the packet at the network domain, 
In paragraph [0102], egress node 210-Q subtracts the sent timestamp (from the preceding node) from the time each selected packet was received by the egress node (time of arrival time). 
wherein the timestamp information is generated at a network device arranged at an ingress edge of the network domain for the packet; and 
Kompella discloses an ingress network device receiving a packet for within a network domain. See paragraph [0018]. See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
a latency measurement unit configured to determine a time of arrival of the packet at the egress port and determine an elapsed time between the arrival of the packet at the network domain and the arrival of the packet at the egress port. 
See paragraph [0102] which discloses subtracting the time of the egress node with the time set forth in the received packet in order to determine its delay. 


Regarding claim 19:
The apparatus of claim 15, wherein the latency measurement unit is configured to determine the elapsed time from the time of arrival of the packet at the egress port and the timestamp information. 
See paragraph [0102]

Regarding claim 25:
A method, comprising: capturing, at a first network device, a packet for transport within a network domain that comprises a plurality of network devices, 
Kompella discloses an ingress network device (a first network device) receiving a packet for transport (a client packet being transported over the network) within a network domain. See paragraph [0018]. See Figure 1 and 2 which shows a plurality of network devices (nodes).
wherein the first network device is at an ingress edge of the network domain for the packet, and 
As disclosed in paragraph [0018] and Figs. 1 and 2, the first network device is at an ingress edge of the network domain. 
wherein the packet is transported to the first network device from outside of the network domain; 
See paragraphs [0018 and 0038] which discloses that the ingress network device receives the client packet from outside the network domain. See Figure 2 which shows a line (incoming (ingress) packets [0038]) going into network 200 towards ingress Node 210-1. 
generating, by the first network device, timestamp information indicating time of capture of the packet at the first network device, and including in the packet a tag that comprises at least a first subfield and a second subfield, 
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
where the first and second subfields are used to identify a packet type and indicate a timestamp value.  
As shown in figure 4b, a first and second subfield are used to indicate a timestamp and a packet type such as protocol labels (See paragraph [0047]) and Fig. 4A. 

Regarding claim 26:
The method of claim 25, wherein the tag further comprises a third subfield, wherein the third subfield is also used to identify a packet type.  
See figures 4A and 4B which describes a plurality of subfields including subfields that identify a packet type. 

Regarding claim 28:
The method of claim 25, wherein the packet containing the tag is formatted such that it can be processed by a second network device using the same processing logic as a non- tagged packet.  
With reference to Figure 5, the examiner notes that the algorithm that is used to process the packets are the same and is understood by all network devices.  Therefore, the processing is the same for all packets including non-tagged packets. 

Regarding claim 29:
The method of claim 25, further comprising: sending the packet from the first network device to a second network device in the network domain; capturing the packet at the second network device; determining time of capture of the packet at the second network device; and measuring latency of the packet within the network domain based on the time of capture of the packet at the second network device and the timestamp information included in the tag of the packet.  
See paragraph [0102], Kompella discloses “Node 210-Q may compute the transit time for each selected packet by subtracting the sent timestamp, obtained from the OAM field that is removed from each selected packet, from the time each selected packet was received by node 210-Q (e.g., based on a clock associated with node 210-Q).”

Regarding claim 30:
The method of claim 25, wherein the tag includes multiple timestamp subfields.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 10, 16, 17, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella U.S. Patent Pub. 2011/0222412 in view of Kondapalli US Patent 8,166,216
Regarding claim 1:
A method comprising: receiving a packet at a first network device for transport within a network domain that comprises a plurality of network devices, 


    PNG
    media_image2.png
    503
    591
    media_image2.png
    Greyscale

wherein the plurality of network devices have a common time reference, and 
See paragraph [0057] which discloses time associated with the network. 
wherein the first network device is at an ingress edge of the network domain for the packet, 
As disclosed in paragraph [0018] and Figs. 1 and 2, the first network device is at an ingress edge of the network domain. 
wherein the packet is received at the network device from outside of the network domain; 
See paragraphs [0018 and 0038] which discloses that the ingress network device receives the client packet from outside the network domain. See Figure 2 which shows a line (incoming (ingress) packets [0038]) going into network 200 towards ingress Node 210-1. 
generating, by the first network device, timestamp information indicating time of arrival of the packet within the network domain; 
inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
inserting into the packet a tag that comprises at least a first subfield and a second subfield, 
the first subfield comprising a type indicator to signify to other network devices in the network domain that the tag includes timestamp information data, and 
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B) including a field for other information. Although, Kompella discloses a plurality of subfields within the packet, Kompella does not specifically disclose that the first subfield comprises a type indicator to signify to other network devices in the network domain that the tag includes timestamp information. 
Nonetheless, Kondapalli discloses a networking device with a network port that receives a message and will generate a modified message with a timestamp that is based on an arrival of the message at the network port. See the abstract and col. 4, lines 64-67; col. 5, lines 51-56; col. 6, lines 43-65. As shown in Figure 5 a DSA Tag field as well as a time stamp field are shown. In col. 10, lines 3-9, Kondapalli discloses that the DSA Tag specifies whether the frame is a PTP frame or an SRP tag. Thus, the DSA Tag is used to indicate whether the tag includes time stamp information. See also col. 12, lines 32-38 which specifically discloses “wherein the DSA tag includes an indicator that indicates presence of timestamp data”. 
Therefore, it would have been obvious to one of ordinary skill in the art include a field that would indicate the presence of timestamp data. As explained by Kondapalli, the DSA tag is modified to include a specific bit which identifies whether the tag carries timestamp information. This allows a device to know which frame(s) include the time stamp information See col. 10, lines 10-18 and Figure 5.  The examiner notes that the teachings of Kondapalli represents known methods for indicating whether the packet carries timestamp information. Therefore, including a subfield with a type indicator would have been predictable to one of ordinary skill in the art based on the teachings of Kondapalli. 
the second subfield includes the timestamp information, wherein the timestamp information is configured to be used by each device in the network domain that receives the packet as an indication of when the packet entered the network domain; and
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
 sending the packet from the first network device to another network device in the network domain. 
See Figures 1 and 2 and paragraph [0028 and 0058] which disclose that other network devices such as an intermedia or end network devices can receive the packet. 

Regarding claim 2:
The method of claim 1, further comprising: receiving at a second network device the packet sent from the first network device; 
See paragraph [0102] which discloses node 210-Q may receive packets over a first network path. 
determining a time of arrival of the packet at the second network device; and 
See paragraph [0102] which discloses the node computes the transit time fore each packet by subtracting the sent timestamp, obtained from the OAM field from the time each selected packet was received by node 210-Q (based on a clock associated with the node). 
measuring latency of the packet within the network domain based on the time of arrival of the packet and the timestamp information contained in the tag of the packet. 
See paragraph [0102] which discloses the node subtracts the sent time stamp from the OAM field sent with the packet with its own time to determine delay of the packet. See also paragraph [0122]

Regarding claim 3:
	The method of claim 1, further comprising: at each of the other network devices in the network domain: receiving the packet sent by the first network device; determining time of arrival of the packet; and measuring latency of the packet within the network domain based on the time of arrival of the packet and the timestamp information contained in the tag of the packet. 
	See Claim 2 above. In addition, see paragraphs [0040]-[0041], [0074]

Regarding claim 4:
The method of claim 1, wherein the first subfield of the tag is an Ethertype subfield. 
The Examiner notes that Kompella discloses in paragraph [0018] that the packets can be one of several different types including LSP, Ethernet, IP etc). The Examiner thus notes that it would be obvious if not inherent that the tag would include an “Ethertype” subfield. 
Nonetheless, if it is considered that Kompella does not specifically disclose an “Ethertype” subfield the examiner notes that Kondapalli discloses that it was known to include an EtherType subfield in a packet. See col. 4, lines 60-67 and col. 8, lines 58-67. As explained by Kondapalli, Ethertype represents the type of frame being handled and therefore, it would have been obvious to include Ethertype so that the network node would know the type of packet that it is handling. 
Therefore, it would have been obvious to one of ordinary skill in the art to identify the packet in a tag as an Ethertype subfield as disclosed by Kondapalli. As disclosed by Kompella, the network is configured to receive Ethernet type of packets among other types of packets. Thus, both Kompella and Kondapalli are directed to at least carrying Ethernet type of packets. Thus, one of ordinary skill in the art would have looked to other teachings directed to how to indicate in the packet of its type based on the suggestion within Kompella that it already receives Ethernet type of packets.   

Regarding claim 7:
The method of claim 1, further comprising: receiving at a second network device the packet sent from the first network device; and inserting an additional tag into the packet, the additional tag including timestamp information representing time of arrival of the packet at the second network device. 


Regarding claim 9:
The method of claim 8, wherein extracting the timestamp information comprises extracting at least a first subfield and a second subfield, the first subfield comprising a type indicator signifying that the second subfield includes the timestamp information. 
See Figure 4A which shows that a protocol field can include different packet protocols (type indicator) such as e.g. MPLS, IP, Ethernet, etc). In addition, as set forth above, the OAM field includes time stamp information as shown in figure 4B. See also paragraphs [0051]-[0054]
Although, Kompella discloses a plurality of subfields within the packet, Kompella does not specifically disclose that the first subfield comprises a type indicator to signify to other network devices in the network domain that the tag includes timestamp information. 
Nonetheless, Kondapalli discloses a networking device with a network port that receives a message and will generated a modified message with a timestamp that is based on an arrival of the message at the network port. See the abstract and col. 4, lines 64-67; col. 5, lines 51-56; col. 6, lines 43-65. As shown in Figure 5 a DSA Tag field as well as a time stamp field are shown. In col. 10, lines 3-9, Kondapalli discloses that the DSA Tag specifies whether the frame is a PTP frame or an SRP tag. Thus, the DSA Tag is used to indicate whether the tag includes time stamp information. See also col. 12, lines 32-38 which specifically discloses “wherein the DSA tag includes an indicator that indicates presence of timestamp data”. 
Therefore, it would have been obvious to one of ordinary skill in the art include a field that would indicate the presence of timestamp data. As explained by Kondapalli, the DSA tag is modified to include a specific bit which identifies whether the tag carries timestamp information. This allows a device to know which frame(s) include the time stamp information See col. 10, lines 10-18 and Figure 5.  The examiner notes that the teachings of Kondapalli represents known methods for indicating whether the 

Regarding claim 10:
The method of claim 9, wherein extracting the first subfield comprises extracting an Ethertype subfield. 
The Examiner notes that Kompella discloses in paragraph [0018] that the packets can be one of several different types including LSP, Ethernet, IP etc). The Examiner thus notes that it would be obvious if not inherent that the tag would include a “Ethertype” subfield. 
Nonetheless, if it is considered that Kompella does not specifically disclose an “Ethertype” subfield the examiner notes that Kondapalli discloses that it was known to include an EtherType subfield in a packet. See col. 4, lines 60-67 and col. 8, lines 58-67. As explained by Kondapalli, Ethertype represents the type of frame being handled and therefore, it would have been obvious to include Ethertype so that the network node would know the type of packet that it is handling. 
Therefore, it would have been obvious to one of ordinary skill in the art to identify the packet in a tag as an Ethertype subfield as disclosed by Kondapalli. As disclosed by Kompella, the network is configured to receive Ethernet type of packets among other types of packets. Thus, both Kompella and Kondapalli are directed to at least carrying Ethernet type of packets. Thus, one of ordinary skill in the art would have looked to other teachings directed to how to indicate in the packet of its type based on the suggestion within Kompella that it already receives Ethernet type of packets.   

Regarding claim 16:
The apparatus of claim 15, wherein the timestamp logic unit is configured to extract at least a first subfield and a second subfield, the first subfield comprising a type indicator signifying that the second subfield includes the timestamp information. 

Although, Kompella discloses a plurality of subfields within the packet, Kompella does not specifically disclose that the first subfield comprises a type indicator to signify to other network devices in the network domain that the tag includes timestamp information. 
Nonetheless, Kondapalli discloses a networking device with a network port that receives a message and will generated a modified message with a timestamp that is based on an arrival of the message at the network port. See the abstract and col. 4, lines 64-67; col. 5, lines 51-56; col. 6, lines 43-65. As shown in Figure 5 a DSA Tag field as well as a time stamp field are shown. In col. 10, lines 3-9, Kondapalli discloses that the DSA Tag specifies whether the frame is a PTP frame or an SRP tag. Thus, the DSA Tag is used to indicate whether the tag includes time stamp information. See also col. 12, lines 32-38 which specifically discloses “wherein the DSA tag includes an indicator that indicates presence of timestamp data”. 
Therefore, it would have been obvious to one of ordinary skill in the art include a field that would indicate the presence of timestamp data. As explained by Kondapalli, the DSA tag is modified to include a specific bit which identifies whether the tag carries timestamp information. This allows a device to know which frame(s) include the time stamp information See col. 10, lines 10-18 and Figure 5.  The examiner notes that the teachings of Kondapalli represents known methods for indicating whether the packet carries timestamp information. Therefore, including a subfield with a type indicator would have been predictable to one of ordinary skill in the art based on the teachings of Kondapalli. 

Regarding claim 17:
The apparatus of claim 16, wherein the timestamp logic unit is configured to extract the first subfield as an Ethertype subfield. 

Nonetheless, if it is considered that Kompella does not specifically disclose an “Ethertype” subfield the examiner notes that Kondapalli discloses that it was known to include an EtherType subfield in a packet. See col. 4, lines 60-67 and col. 8, lines 58-67. As explained by Kondapalli, Ethertype represents the type of frame being handled and therefore, it would have been obvious to include Ethertype so that the network node would know the type of packet that it is handling. 
Therefore, it would have been obvious to one of ordinary skill in the art to identify the packet in a tag as an Ethertype subfield as disclosed by Kondapalli. As disclosed by Kompella, the network is configured to receive Ethernet type of packets among other types of packets. Thus, both Kompella and Kondapalli are directed to at least carrying Ethernet type of packets. Thus, one of ordinary skill in the art would have looked to other teachings directed to how to indicate in the packet of its type based on the suggestion within Kompella that it already receives Ethernet type of packets.   

Regarding claim 23:
The method of claim 1, wherein generating the timestamp information indicating time of arrival of the packet within the network domain comprises determining a time of arrival at the first network device. 
See paragraph [0102]

Claims 5,6,11, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Kondapalli and further in view of Alaria US Patent Pub. 2008/0019282.
Regarding claim 5:
The method of claim 1, further comprising inserting in the tag a validity bit that indicates whether or not the timestamp information is valid. 

 	Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system. 

Regarding claim 6:
The method of claim 1, wherein inserting into the packet comprises inserting a predetermined bit pattern in the second subfield to indicate that the timestamp information of the second subfield is not valid. 
Kompella in view of Kondapalli, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a 

Regarding claim 11:
The method of claim 9, wherein extracting the timestamp information comprises extracting a predetermined bit pattern in the second subfield to indicate that the timestamp information of the second subfield is not valid. 
Kompella, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.

Regarding claim 18:
The apparatus of claim 16, wherein the timestamp logic unit is configured to extract the timestamp information by extracting a predetermined bit pattern in the second subfield to indicate that the timestamp information of the second subfield is not valid. 

 	Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Kondapalli and further in view of Kakadia et al. U.S. Patent Pub. 2011/0044173.
Regarding claim 24:
The method of claim 1, wherein inserting into the packet the tag comprises inserting the tag in an Open Systems Interconnection model Layer 2 portion of the packet. 
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing layers. See paragraph [0017].  Kakadia also disclose of the insertion of timestamps in layer-2 network paths (see paragraph [0057]).  
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known . 

Claims 14, 20, 22, 33, 39, 40, 42 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of  Kakadia et al. U.S. Patent Pub. 2011/0044173.
Regarding claim 14:
The method of claim 8, wherein extracting the timestamp information comprises extracting the timestamp information from an Open Systems Interconnection model Layer 2 portion of the packet. 
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing layers. See paragraph [0017].  Kakadia also disclose of the insertion of timestamps in layer-2 network paths (see paragraph [0057]).  
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, therefore, one of ordinary skill in the art would have known that the tag of Kompella would be in a layer-2 portion of the packet. 

Regarding claim 20:
The apparatus of claim 15, wherein the timestamp logic unit is configured to timestamp information from an Open Systems Interconnection model Layer 2 portion of the packet. 

Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, therefore, one of ordinary skill in the art would have known that the tag of Kompella would be in a layer-2 portion of the packet. 

Regarding claim 22:
The apparatus of claim 15, wherein the timestamp logic unit is configured to extract the timestamp information by extracting the timestamp information from an Open Systems Interconnection model Layer 2 portion of the packet. 
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing layers. See paragraph [0017].  Kakadia also disclose of the insertion of timestamps in layer-2 network paths (see paragraph [0057]).  
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known 

Regarding claim 33:
The method of claim 25, wherein the tag containing the timestamp information is placed in an Open Systems Interconnection model Layer 2 portion of the packet.  
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing layers. See paragraph [0017].  Kakadia also disclose of the insertion of timestamps in layer-2 network paths (see paragraph [0057]).  
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, therefore, one of ordinary skill in the art would have known that the tag of Kompella would be in a layer-2 portion of the packet. 

Regarding claim 39:
An apparatus comprising: a plurality of ports, each port configured to receive and send packets in a network domain, wherein at least one of the plurality of ports is an ingress port at an edge of the network domain; 

As disclosed in paragraph [0018] and Figs. 1 and 2, the first network device is at an ingress edge of the network domain. 
a timestamp logic unit configured to insert a first timestamp information indicating time of arrival of a received packet at the network domain, wherein the timestamp information is generated with reference to the at least one ingress port at the edge of the network domain; 
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
and wherein the timestamp information is placed in an Open Systems Interconnection model Layer 2 portion of the received packet.  
The examiner notes that Kompella does not specifically disclose that timestamp is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. Kakadia discloses that layer-2 may referrer specifically to an Ethernet layer and/or a MAC addressing layers. See paragraph [0017].  Kakadia also disclose of the insertion of timestamps in layer-2 network paths (see paragraph [0057]).  
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, therefore, one of ordinary skill in the art would have known that the tag of Kompella would be in a layer-2 portion of the packet. 

Regarding claim 40:
The apparatus of claim 39, wherein the timestamp logic unit is further configured to insert a second timestamp information into the received packet.  
See Figure 4C and paragraph [0028]

Regarding claim 42:
The apparatus of claim 40, wherein the timestamp logic unit is further configured to insert a third timestamp information into the received packet.  
See paragraph [0028] which discloses a first, second and additional timestamps that may be inserted. 

Regarding claim 44:
The apparatus of claim 40, wherein the first and second timestamp information is used to indicate that the received packet is of a type containing timestamp information.
See paragraph [0028] which discloses a first, second and additional timestamps that may be inserted. 

Claims 13, 21 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of  Alaria US Patent Pub. 2008/0019282.
Regarding claim 13:
The method of claim 8, wherein extracting the timestamp information comprises extracting a validity bit that indicates whether or not the timestamp information is valid. 
Kompella, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of 

Regarding claim 21:
The apparatus of claim 15, wherein the timestamp logic unit is configured to extract the timestamp information by extracting a validity bit that indicates whether or not the timestamp information is valid. 
Kompella, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet including the fact that the timestamp is not valid. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.

Regarding claim 27:
The method of claim 25, wherein the tag further includes a subfield indicating the validity of the packet.  
Kompella, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose that one of the subfields indicates the validity of the packet.
 	Therefore, it would have been obvious to one of ordinary skill in the art to include a subfield indicating the validity of the packet. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system.	
Claims 31, 32, 34 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of  in view of Aitken US Patent 7,539,777.
Regarding claim 31:
The method of claim 30, wherein a first timestamp subfield has a different precision than a second timestamp subfield.  
Kompella does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Regarding claim 32:
The method of claim 25, wherein the tag includes a subfield indicating the precision of the timestamp.  
Kompella does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Regarding claim 34:
An apparatus, comprising: an ingress port configured to receive a packet; and 

a timestamp logic unit configured to generate timestamp information based on time of arrival of the packet at the ingress port and insert into the packet a tag including at least three subfields, 
See Fig. 4A and 4B.  With reference to figure 4B, ingress OAM field 440 includes inter alia timestamp field 454 as well as a tag that includes a plurality of different subfields (fig. 4B). 
wherein a first subfield includes timestamp information with a first precision, a second subfield includes timestamp information with a second precision, and wherein the first and second subfields are used to indicate a packet type.  
See figures 4A and 4B which describes a plurality of subfields including subfields that identify a packet type. 
Kompella does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Regarding claim 36:
The apparatus of claim 34, further comprising: a latency measurement unit configured to determine latency of the packet traversing a network domain from a first ingress port of the network domain to a second port based on at least one of the fields containing timestamp information.  


Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Aitken US Patent 7,539,777 and further in view of Alaria US Patent Pub. 2008/0019282.
Regarding claim 35:
The apparatus of claim 34, wherein the tag further comprises a validity check field.  
Kompella in view of Aitken, as set forth above, discloses a plurality of subfields (see figures 4a -4c). Kompella, however, does not specifically disclose a validity check field
Alaria discloses that it was known to include a validity flag to indicate whether a packet is carrying a timestamp valid for synchronization. See paragraph [0035] See also Table 1 (paragraph [0047] which shows a Validity bit as one of the modifiable fields. This flag can be set at each port in the network. 
	Therefore, it would have been obvious to one of ordinary skill in the art to include a validity check field. As explained by Alaria in paragraph [0035], the importance of the validity flag is to indicate if the packet is carrying a timestamp valid for synchronization. Thus, one of ordinary skill in the art would have considered adding a validity bit in order to inform the network device whether the timestamp is valid for synchronization with the system. 

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Aitken US Patent 7,539,777 and further in view of Kakadia.
Regarding claim 38:
The apparatus of claim 34, wherein the tag containing the timestamp information is placed in an Open Systems Interconnection model Layer 2 portion of the packet.  
The examiner notes that Kompella does not specifically disclose that the tag is inserted into an OSI Layer 2 portion of the packet. However, Kakadia discloses that layer-2 refers to a data link layer which is configured to interface with and request services from the physical layer of the OSI model. 
Therefore, since both Kompella and Kakadia disclose of sending packets and of the insertion of timestamps among other types of information, it would have been obvious to one of ordinary skill in the art to insert the tag in an OSI model Layer 2 portion of the packet. As disclosed by Kakadia it was known to use the layer-2 portion of the OSI model for the insertion of latency parameters including timestamps, therefore, one of ordinary skill in the art would have known that the tag of Kompella would be in a layer-2 portion of the packet. 

Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Aitken US Patent 7,539,777 and further in view of Kondapalli.
Regarding claim 37:
The apparatus of claim 34, wherein the packet further comprises an Ethertype subfield.  
The Examiner notes that Kompella discloses in paragraph [0018] that the packets can be one of several different types including LSP, Ethernet, IP etc). The Examiner thus notes that it would be obvious if not inherent that the tag would include a “Ethertype” subfield. 
Nonetheless, if it is considered that Kompella does not specifically disclose an “Ethertype” subfield the examiner notes that Kondapalli discloses that it was known to include an EtherType subfield in a packet. See col. 4, lines 60-67 and col. 8, lines 58-67. As explained by Kondapalli, Ethertype represents the type of frame being handled and therefore, it would have been obvious to include Ethertype so that the network node would know the type of packet that it is handling. 
Therefore, it would have been obvious to one of ordinary skill in the art to identify the packet in a tag as an Ethertype subfield as disclosed by Kondapalli. As disclosed by Kompella, the network is configured to receive Ethernet type of packets among other types of packets. Thus, both Kompella and Kondapalli are directed to at least carrying Ethernet type of packets. Thus, one of ordinary skill in the art .   

Claims 41 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kompella in view of Kakadia and further in view of Aitken US Patent 7,539,777.
Regarding claim 41:
The apparatus of claim 40, wherein the first and second timestamp information have different precision.  
Kompella does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 

Regarding claim 43:
The apparatus of claim 42, wherein the first, second, and third timestamp information have different precision.  
Kompella does not specifically disclose of a subfield indicated the precision of the timestamp. 
Nonetheless, Aitken is directed to a method and system for forwarding packets through a network. See Figures 5-7. As disclosed in col. 6, lines 44-col. 7, line 19, a packet can include a plurality of different subfields including a timestamp value and a precision field. 
Therefore, it would have been obvious to one of ordinary skill in the art to include a precision field so that the other network devices will know the precision of the local clock relative to the timestamp value. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:	/MAJID A BANANKHAH/                          Reexamination Specialist, Art Unit 3992                                                                                                                                                                              
/M.F/Supervisory Patent Examiner, Art Unit 3992